jfnurtb Court of appeals
56m gntmu’o, ﬂexes

October 29, 2012
No. 04-12-00682-CV
IN RE Maria RODRIGUEZ

Original Mandamus Proceedingl

ORDER

Sitting: Catherine Stone, Chief Justice
Karen Angelini, Justice
Phylis J. Speedlin, Justice

On October 17, 2012, relator ﬁled a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The

court’s opinion will issue at a later date.

It is so ORDERED on October 29, 2012.

    
  

Phylis J.

IN WITNESS WHEREOF, I have hereunto set my hand and afﬁxed the seal of the said
court on this 29th day of October, 2012.

Kelth E. Hottle, Clerk

' This proceeding arises out of Cause No. 2012.PC~03294, styled Maria Elena Rodriguez v. City of San Antonio,
pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Cathy Stryker presiding.
However, the order complained of was signed by the Honorable David A. Berchelmann, presiding judge of the 37th
Judicial District Court, Bexar County, Texas.